The opinion of the court was delivered, January 26th 1874, by
Gordon, J.
In the case stated, which was submitted to the court below for its decision, there is one controlling statement, that is, that Lorah, the partner of Willman, was not a party to the arrangement by which Dr. Todd was to get the goods of the firm in satisfaction of his bill against Willman, neither did he consent thereto. But this consent is exactly what is necessary in order to bind a firm to an arrangement by which the partnership assets are to be taken to pay an individual debt: Noble v. MeClintock, 2 W. & S. 152; Tanner v. Hall, 1 Barr 417; Purdy v. Powers, 6 Barr 494. Ordinarily this consent may be gathered from attendant circumstances, such as the knowledge of the other partners that the goods are so being appropriated, and their silent acquiescence in €ie transaction, when they ought in good faith to speak out and dissent. But we apprehend that knowledge alone would not be sufficient to bind the other member or members of the firm, and especially where the individual creditor is being regularly charged with the goods on the firm books, and there is no assumption thereof upon such books by the individual partner. Every one is bound to know that a partner has no right to appropriate the partnership property to the payment of his individual debts, and if one so deals with him, he must run the risk of the interposition of partnership rights.
Whatever difficulties might otherwise be raised in the interpretation of this case, they were, as we have already intimated, settled by the concession in the case stated, that Lorah did not consent to the arrangement between Willman and the defendant, and it is therefore certain that the firm was not compromised by it.
Judgment affirmed.